Title: From Thomas Jefferson to the Senate, 24 October 1803
From: Jefferson, Thomas
To: Senate, the


          
            To the Senate of the United States.
          
          I lay before you the Convention signed on the 12th. day of May last, between the United States and Great Britain, for settling their boundaries in the North Eastern & North Western parts of the United States, which was mentioned in my general message of the 17th. instant; together with such papers relating thereto as may enable you to determine whether you will advise & consent to it’s ratification.
          
            
              Th: Jefferson
            
            Oct. 24. 1803.
          
        